whistleblower 12568-16w petitioner v commissioner of internal revenue respondent docket no 12568-16w filed date p has moved to proceed anonymously in this whistleblower action involving p’s claim that a taxpayer avoided a tax_liability in excess of dollar_figure billion p believes that if p’s identity were disclosed p would be at risk of retaliation physical harm social and professional stigma and economic distress because the public has an interest in knowing the identities of persons using the courts we must resolve the competing social interests at stake 137_tc_183 balancing social interests of protecting identity of confidential informant with the people’s right to know who is using their courts p has made an adequate showing that at this early stage in the action the public’s interest in knowing p’s identity is rel- atively weak and does not outweigh the social interest of pro- tecting p’s identity as a confidential informant see id never- theless as the action progresses the balance may change and perhaps because of the size of the award that p may become entitled to or because of other developments the public’s interest in learning p’s identity may outweigh con- tinuing to protect it held we will grant the motion and p may proceed anonymously until and unless the court deter- mines differently sealed for petitioner patricia p davis and amanda l myers for respondent opinion halpern judge petitioner has brought this action pursu- ant to sec_7623 for us to review respondent’s denial of petitioner’s claim for a whistleblower award this report the names of petitioner’s counsel have been omitted in furtherance of protecting petitioner’s identity all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports addresses petitioner’s motion to proceed anonymously under rule a motion background petitioner has assigned error to respondent’s determination to deny petitioner a whistleblower award among other aver- ments in support of petitioner’s assignments of error peti- tioner avers that the taxpayer with respect to whom peti- tioner is claiming a whistleblower award taxpayer com- mitted tax_fraud resulting in an unpaid tax_liability of well over dollar_figure billion and subjecting the taxpayer to millions more in penalties concurrently with filing the petition petitioner filed the motion praying to be allowed to proceed anonymously because if petitioner’s identity were disclosed petitioner would be at risk of retaliation physical harm social and professional stigma and economic distress petitioner sup- ported the motion with a declaration in which among other things petitioner represents the following petitioner was previously employed by an entity related to the taxpayer petitioner’s claims concern significant unlawful tax code vio- lations by the taxpayer and affiliates petitioner acquired knowledge about the violations in the normal course of peti- tioner’s employment petitioner has a well-founded concern that disclosure of petitioner’s identity would cause the tax- payer to retaliate against petitioner and petitioner’s family resulting in professional and personal ostracism economic loss and even threats to petitioner’s family’s safety dis- closing petitioner’s identity would also likely cause severe damage to petitioner’s standing in petitioner’s professional community as well as embarrassment both professionally and personally upon receipt of the motion we held a telephone conference with the parties in which respondent stated that he had no objection to our granting the motion we said that neverthe- less the public has an interest in knowing the identities of persons using the courts and in considering the motion we must resolve the competing social interests at stake see eg 137_tc_183 balancing social interests of protecting whistleblower 12568-16w v commissioner identity of confidential informant with the people’s right to know who is using their courts we have filed petitioner’s first supplemental declaration which consists of a 13-page supplemental declaration and approximately pages of exhibits principally copies of magazine and newspaper articles and the complaints in two legal actions all of which are directed at supporting petitioner’s claim of possible retaliation were petitioner’s identity disclosed discussion rule concerns itself with privacy protections for filings in whistleblower actions paragraph a of the rule allows petitioners in whistleblower actions to move the court for permission to proceed anonymously paragraph b addresses the redaction of filings to eliminate reference to the taxpayer to whom the whistleblower claim relates with respect to the showing that a whistleblower must make to proceed anony- mously we have said a whistleblower is permitted to pro- ceed anonymously if the whistleblower presents a sufficient showing of harm that outweighs counterbalancing societal interests in knowing the whistleblower’s identity whistle- blower 10949-13w v commissioner tcmemo_2014_94 at see also whistleblower 14106-10w v commissioner t c pincite the balance of whistleblower harm and societal interest however may shift as a case progresses in whistle- blower 14106-10w v commissioner 137_tc_183 we consid- ered both the commissioner’s motion for summary_judgment and the whistleblower’s motion to seal the record and pro- ceed anonymously we granted the commissioner’s motion on the ground that the whistleblower had not met a critical pre- condition for the grant of a whistleblower award viz that he had failed to show that pursuant to his whistleblower claim the commissioner had collected any_tax proceeds id pincite we denied the whistleblower’s motion to seal the record but granted his motion to proceed anonymously with respect to his motion to proceed anonymously we explained because we have held that respondent is entitled to summary judg- ment on a threshold legal issue which does not depend to any appreciable extent on petitioner’s identity we believe that the public’s interest in knowing petitioner’s identity is rel- united_states tax_court reports atively weak id pincite the implication of course is that if we had not disposed of the action at the beginning of the case on the commissioner’s motion for summary_judgment the strength of the public’s interest might as the case pro- gressed have appeared stronger indeed the terms of both rule b and the explanatory note accompanying the court’s adoption of rule see rule explanatory note 139_tc_577 demonstrate that the weighing of potential harm from disclosing the identity of a whistleblower or taxpayer against counterbalancing social interests can shift as a case progresses rule b gen- erally requiring the redaction of information identifying the taxpayer specifically provides that t he court in its discre- tion may later unseal the reference list identifying redacted information in whole or in part if appropriate the explanatory note elaborates by concealing the name of the nonparty taxpayer at least in the early stages of litigation the consequences of inadvertent disclosure of such information are greatly mitigated since the information could not be readily linked to the nonparty taxpayer at some point in the litigation if for instance the court decided that the whistleblower was entitled to a large award the court might conclude that the public’s interest in knowing the nonparty taxpayer’s identity was sufficiently great that the nonparty taxpayer’s name should no longer be protected rule explanatory note t c pincite given that the redaction of information identifying the nonparty taxpayer that is generally required by rule b is only provisional the discretionary protection that a whistleblower receives from the granting of a motion to pro- ceed anonymously must a fortiori be provisional as well although rule a does not specifically contemplate rev- ocation of anonymity initially granted it must follow that the court’s discretion to either grant or deny a motion to proceed anonymously also encompasses the authority to condition any relief granted on appropriate conditions in only three reports in addition to whistleblower 10w have we addressed a whistleblower’s motion to proceed anonymously in whistleblower 10949-13w v commissioner tcmemo_2014_94 at we accepted as true for purposes of disposing of the whistleblower’s motion that u s depart- ment of justice attorneys had informed the whistleblower that the targets were connected with organized crime and whistleblower 12568-16w v commissioner terrorism and could resort to physical force or harm in connection with their activities also we accepted as true that the whistleblower had received a death threat from one of the targets through its counsel id we found that the harm that could befall the whistleblower outweighed the societal interest in knowing his name we determined to grant his motion and stated that the record would remain sealed until further order of the court in whistleblower 11332-13w v commissioner tcmemo_2014_92 the whistleblower had moved both to seal the record and to pro- ceed anonymously we accepted as true that when the whistleblower had raised to the target concerns over its tax structure the target had used physical force and armed men to intimidate the whistleblower and to prevent disclosure id at we also accepted as true that the whistleblower had received a death threat through the target’s counsel and that the government had offered to place him in the witness protection program id at finding a risk of extreme phys- ical harm to the whistleblower and his family we granted both motions we did not however add that the record would remain sealed until further order of the court finally in whistleblower 13412-12w v commissioner tcmemo_2014_93 the whistleblower also had moved to proceed anony- mously although he alleged only the risk of financial retalia- tion loss of pension benefits social and professional stigma and economic duress and although we voiced our reserva- tions about the likelihood of the prospect of financial retalia- tion we found that the nature of the potential harm to the whistleblower outweighed the societal interest in knowing his identity we determined to grant his motion and stated that the record would remain sealed until further order of the court petitioner has made a sufficient showing as judged by the standards set forth in our one division opinion whistle- blower 14106-10w and in the three memorandum opinions for us to grant the motion and we will do so but since we do not know what turns this case may take and given the extraordinary amounts of uncollected tax and penalty liabil- ities petitioner alleges with the possibility that petitioner might receive a whistleblower award of up to of the pro- ceeds the commissioner collects an award that might equal or exceed dollar_figure billion see sec_7623 we cannot say that united_states tax_court reports at some future time in this action we may not revisit the balancing between alleged harm to petitioner and the societal interest in knowing petitioner’s identity and determine that anonymity is no longer justified such an approach is con- sistent with what other federal courts do when faced with a request to use pseudonyms in the caption of a complaint see eg 214_f3d_1058 9th cir we recognize that the bal- ance between a party’s need for anonymity and the interests weighing in favor of open judicial proceedings may change as the litigation progresses 249_frd_358 d or denying defendants’ motion to require plaintiff to plead his nonficti- tious identity but emphasizing that the defendants may refile their motion at later stages of the case it is only fair that we inform petitioner that the balance that we now find to weigh in favor of anonymity may change so that petitioner may take that risk into account in deciding whether to pro- ceed with the action conclusion for the reasons stated we will grant the motion and peti- tioner may proceed anonymously until and unless the court determines differently an appropriate order will be issued f
